ORDER
These causes are before the Court upon a petition pf Preformed Metal Products Company to review and broaden the supplemental decision and order1 issued by the National Labor Relations Board on October 25, 1968, while the Board is petitioning for enforcement.
In a prior proceeding, Preformed Metal Products Company v. National Labor Relations Board, 396 F.2d 443 (6th Cir. 1968), wherein petitioners sought review and enforcement of the decision and order2 issued on March 22, 1967, this Court found that the record contained substantial evidence to support the Board’s finding that the Union induced the refusal to install Preformed’s pre-cut insulating jacketing. The Court remanded the case to the Board so that it might have an opportunity to review its order regarding the question of whether the particular activities involved were “primary” in light of subsequent United States Supreme Court decisions in National Woodwork Manufacturers Assn. v. National Labor Relations Board, 386 U.S. 612, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967) and Houston Insulation Contractors Assn. v. National Labor Relations Board, 386 U.S. 664, 87 S.Ct. 1278, 18 L.Ed.2d 389 (1967). The Board reviewed its decision and reaffirmed its earlier position.
Upon due consideration of the record and briefs and arguments of counsel, we find substantial evidence supporting the findings of the Board, but do not find evidence justifying a modification or *1033broadening of the order. Therefore, in Case No. 19,168 it is ordered that the petition for enforcement of the Board’s supplemental order is granted and in Case No. 19,099 the petition to broaden that order is denied.

. 173 N.L.R.B. No. 55 (October 25, 1968).


. 163 N.L.R.B. No. 68 (March 22. 19681